      Case 2:21-cv-00110-SMJ      ECF No. 12   filed 09/09/21       PageID.51 Page 1 of 3




1    Stephen M. Lamberson, WSBA No. 12985
2    Etter McMahon Lamberson Van Wert & Oreskovich, PC
3    618 W. Riverside Ave, Suite 210
4    Spokane, WA 99201
5    509-747-9100
6
7
8                    IN THE UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF WASHINGTON
10
11
12
13
     MELISSA ANNE COSENS,                      No. 2:21-cv-00110-SMJ
14
15   Plaintiff,                                DEFENDANT CORELOGIC INC.
16                                             d/b/a CORELOGIC RENTAL
17   vs.                                       PROPERTY SOLUTIONS LLC.’S
18                                             CERTIFICATE OF SERVICE OF
19   CORELOGIC INC. d/b/a                      INITIAL DISCLOSURES
     CORELOGIC RENTAL PROPERTY
20
     SOLUTIONS LLC.,
21
22                     Defendant.
23
24
                              CERTIFICATE OF SERVICE
25
26
           I, Stephen M. Lamberson, certify that on September 9, 2021, my office
27
28   served Saferent Solutions LLC f/k/a Corelogic Rental Property Solutions LLC’s
29
30   (“Corelogic”) initial disclosures to Plaintiff via email to the following counsel
31
32   of record:




       DEFENDANT CORELOGIC’S CERTIFICATE          ETTER, MCMAHON, LAMBERSON,
       OF SERVICE OF INITIAL DISCLOSURES-         VAN WERT & ORESKOVICH, P.C.
       PAGE 1                                           618 WEST RIVERSIDE AVENUE, SUITE 210
                                                     SPOKANE, WASHINGTON 99201 (509) 747-9100
      Case 2:21-cv-00110-SMJ      ECF No. 12   filed 09/09/21       PageID.52 Page 2 of 3




1    Christopher E. Green
2
3    Chris@MyFairCredit.com
4
5    Alexis I. Lehmann
6
     alehmann@consumerlawfirm.com
7
8
         This notice confirms Corelogic served its initial disclosures on September
9
10   9, 2021, in compliance with this Court’s scheduling order and Fed. R. Civ. P.
11
12   26(a)(1).
13
14                RESPECTFULLY SUBMITTED this 9th day of September, 2021.
15
                                            /s/ Stephen M. Lamberson
16
                                            Stephen M. Lamberson, WSBA #12985
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32




       DEFENDANT CORELOGIC’S CERTIFICATE          ETTER, MCMAHON, LAMBERSON,
       OF SERVICE OF INITIAL DISCLOSURES-         VAN WERT & ORESKOVICH, P.C.
       PAGE 2                                           618 WEST RIVERSIDE AVENUE, SUITE 210
                                                     SPOKANE, WASHINGTON 99201 (509) 747-9100
      Case 2:21-cv-00110-SMJ       ECF No. 12   filed 09/09/21       PageID.53 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2
3         I hereby certify that on the 9th day of September 2021, I electronically
4    served the following documents:
5
6    Defendant Corelogic Inc. d/b/a Corelogic Rental Property Solutions LLC’s
     Certificate of Service of Initial Disclosures
7
8
     via email to the following:
9
10   Christopher E. Green
11   Chris@MyFairCredit.com
12
13   Alexis I. Lehmann
14   alehmann@consumerlawfirm.com
15
16
                                     Dated this 9th day of September 2021.
17
18
19
20                                   Margie Blaine
21
22
23
24
25
26
27
28
29
30
31
32




       DEFENDANT CORELOGIC’S CERTIFICATE           ETTER, MCMAHON, LAMBERSON,
       OF SERVICE OF INITIAL DISCLOSURES-          VAN WERT & ORESKOVICH, P.C.
       PAGE 3                                            618 WEST RIVERSIDE AVENUE, SUITE 210
                                                      SPOKANE, WASHINGTON 99201 (509) 747-9100
